Citation Nr: 1727546	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-02 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to an evaluation in excess of 20 percent for low back disability.

3.  Entitlement to an evaluation in excess of 20 percent for residual disability from in-service left clavicle fracture.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Winston-Salem, North Carolina certified this case to the Board on appeal.

In December 2013 and July 2016, the Board remanded this matter to afford the Veteran a Travel Board hearing.

In January 2017, the Veteran testified before the undersigned at a Travel Board hearing; a transcript of the hearing is associated with the claims file.

A TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim has been raised by the Veteran's January 2017 Board hearing testimony and is now on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As indicated in the Introduction, the issue of entitlement to TDIU has been raised by the record in connection with the Veteran's claims for higher ratings for his low back, cervical spine, and left shoulder (residuals from in-service left clavicle fracture) disabilities.  The Veteran is also service connected for tension headaches, fracture of the right third metacarpal, and tinea versicolor (claimed as skin rash).  As such, on remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

The Veteran's most recent VA examination to assess the current severity of his service-connected low back, cervical spine, and left shoulder disabilities was in May 2009, and the Veteran has reported that his condition has worsened since the examination.  See January 2017 Board Hearing Tr., p. 13.  Additionally, the May 2009 VA examination report did not determine the degree of additional limitation of motion due to any weakened movement, excess fatigability, incoordination, or pain, including during flare-ups.  The May 2009 VA examination report also did not include range of motion studies for pain in both active motion and passive motion, and in weight-bearing and non-weight-bearing and, when applicable, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 165 (2016).  During the January 2017 Board hearing, the Veteran testified that his pain medications made him tired and sleepy.  He also testified that he has tingling in his thighs and knees, tingling in his fingers and arms, and numbness in his hand.  The Veteran reported that the functional limitations from his service-connected disabilities prevented him from maintaining permanent, full-time employment.  In light of these symptoms of worsening, and the inadequacy of the May 2009 VA examination, another examination is necessary to assess the current severity of the Veteran's disabilities.

Additionally, outstanding private and government treatment records should be added to the claims file.  The claims file contains VA treatment records from February 2008 to June 2011 and from October 2014 to April 2015.  The claims file also contains private treatment records from Dacula Family Practice from July 2014 to December 2016.  During the January 2017 Board hearing, the Veteran mentioned treatment at the Robinson Health Clinic at Womack Army Medical Center, Fort Bragg.  While on remand, the VA should obtain all outstanding, pertinent private and government treatment records, to include any outstanding records from Dacula Family Practice, any outstanding records from Womack, and any VA treatment records from June 2011 to October 2014 and from April 2015 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims, including any outstanding treatment records from Dacula Family Practice.

3.  After securing any necessary information from the Veteran, obtain any treatment records from Womack Army Medical Center. 

4.  Obtain any additional VA treatment records, including records from June 2011 to October 2014 and from April 2015 to the present.

5.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of his low back, cervical spine, and left shoulder (residuals of in-service left clavicle fracture) disabilities.

Range of motion testing should include both active and passive range of motion in weight bearing and nonweight bearing (and, when applicable, with the range of the opposite undamaged joint).

The examiner must provide specific findings as to the range of motion after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

After reviewing the Veteran's complaints and medical history, and through interview of the Veteran, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency, and duration of flare-ups should be recorded with as much specificity as possible.

The examiner should specifically indicate whether the Veteran's disability results in neurologic impairment, to include radiculopathy of either lower extremity or upper extremity.  If so, the examiner should identify the nerve involved and describe the nature and severity of such symptomatology, to include whether such results in mild, moderate, or severe incomplete paralysis, or complete paralysis, of the affected nerve.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected disabilities individually and collectively in terms of the functional limitations caused by the disabilities.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.

All opinions expressed should be accompanied by supporting rationale.

The Veteran's file must be reviewed by the VA examiner. 

6.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


